Citation Nr: 0107742	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a nose 
injury.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 10, 1970, to 
September 9, 1974.  He also had three years, two months, and 
26 days of active service prior to September 10, 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision by the RO.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claims in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claims in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claims to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, contacting Walter Reed Army Medical Center for 
purposes of ascertaining whether that facility has in its 
possession any records of the veteran's in-service treatment 
for a skin disorder.  The action should also include 
affording the veteran medical examinations of his nose and 
skin.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include contacting Walter Reed Army 
Medical Center for purposes of 
ascertaining whether that facility has 
in its possession any records of the 
veteran's in-service treatment for a 
skin disorder.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo an examination of his 
nose.  The examining physician should 
review the claims folder in connection 
with the examination.  Radiographic 
studies should be completed, and the 
physician should fully describe the 
condition of the nose.  The examiner 
should also provide a diagnosis for any 
noted disorders, and offer an opinion as 
to whether any of the noted disorders 
are consistent with past trauma of the 
nose, including fracture.

3.  The RO should also arrange to have 
the veteran undergo an examination of 
his skin.  The examining physician 
should review the claims folder in 
connection with examination.  The 
physician should fully describe the 
condition of the veteran's skin, and 
provide a diagnosis for any noted 
disorders.

4.  The RO should review the reports of 
the examinations to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If they have not, 
the report(s) should be returned for 
necessary corrective action, as 
appropriate.

5.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claims here in question.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


